Citation Nr: 0429922	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

In an October 1999 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a back disability.  Due to the 
requirements of the Veteran Claims Assistance Act (VCAA), the 
RO re-adjudicated this claim and in March 2002 denied 
entitlement to service connection for a back disability.  The 
veteran perfected an appeal of the March 2002 decision, which 
is now before the Board of Veterans' Appeals (Board).  In 
August 2003  additional evidence was received by the Board, 
with a waiver of RO jurisdiction.  However, for the reasons 
stated below, additional evidence is required.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts his present back disability is related to 
his in-service injury.  The veteran's service medical records 
(SMR's) show that he was treated for chronic back pain in 
January 1970.  SMR's from February 1970 indicate the 
veteran's back pain originated several years prior to service 
when he was kicked in the back.  An X-ray performed in 
February 1970 revealed an old fracture of the transverse 
process of L1.  The veteran's post-service VA and private 
medical treatment records indicate a history of chronic back 
pain.    

In a February 2003 statement the veteran's chiropractor noted 
the onset of pain in the fall of 1986, with no known cause.  
A different chiropractor indicated in a March 2003 progress 
report that absent any other injuries, the veteran's back 
disability is likely related to service.  That finding was 
made without review of the evidence in the claims file, 
including his SMR's.  Because the SMR's indicate the veteran 
was treated for chronic low back pain which may have 
originated prior to service, the Board finds that a VA 
examination to determine the etiology of the veteran's 
current back disorder is required.  


Accordingly, the appeal is remanded to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that any notification and development action 
required by the VCAA and 
its implementing regulations, court decisions, 
and VA directives is completed.  Specifically, 
the RO should send an updated VCAA notification 
letter which advises the veteran to provide any 
relevant evidence in his possession that has not 
already been provided.

2.  The RO should provide the veteran a VA 
medical examination in order to determine the 
etiology of his current back disability.  The 
claims file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include any 
diagnostic tests or studies, including X-ray 
studies, that are necessary for accurate 
assessment.  All opinions should be based on a 
review of the evidence of record, including the 
service medical records, and sound medical 
principles.  The examiner should also provide the 
rational for his/her opinion.

The examiner should conduct an examination of the 
lumbar spine  and provide a diagnosis of any 
pathology found.  After a review of the claims 
file and examination of the veteran, the examiner 
should provide an opinion regarding whether the 
currently diagnosed back disability is 
etiologically related to back pain documented 
during service.  

If the examiner finds an etiological relationship 
between the current disorder and service, he/she 
should provide an opinion on whether the back 
complaints treated in service arose from a 
disability which existed prior to such service.  
If the disability pre-existed service, the 
examiner should next provide an opinion on 
whether the underlying back disability underwent 
an increase in severity during service beyond the 
natural progress of the disorder, or whether any 
back problems documented during service 
represented no more than an acute exacerbation of 
symptoms.  

3.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the remaining 
issues on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be given 
the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 













